Citation Nr: 1632934	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  12-08 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for an eye condition.

2.  Whether new and material evidence has been received to reopen the claim of service connection for multilevel degenerative disc disease, lumbosacral spine, with radiculopathy.

3.  Entitlement to service connection for an eye condition.

4.  Entitlement to service connection for multilevel degenerative disc disease, lumbosacral spine, with radiculopathy, to include as secondary to his service-connected residuals, fracture distal portion proximal phalanx third digit right foot.

5.  Entitlement to service connection for left knee degenerative joint disease, to include as secondary to his service-connected residuals, fracture distal portion proximal phalanx third digit right foot.

6.  Entitlement to service connection for right knee degenerative joint disease, to include as secondary to his service-connected residuals, fracture distal portion proximal phalanx third digit right foot.

7.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

8.  Entitlement to compensation under 38 U.S.C. § 1151 for vision loss.

9.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1981.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran testified at a hearing in June 2016 before the undersigned.  A copy of the transcript has been associated with the record.  

The February 2011 and December 2011 rating decisions, in pertinent part, denied reopening the claims for service connection for multilevel degenerative disc disease, lumbosacral spine, with radiculopathy, and an eye condition, respectively.  The Board must initially determine whether new and material evidence has been submitted to reopen the claims for service connection prior to addressing the claims on their merits.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92. 

As further discussed below, the Board finds that the evidence raises a claim for a TDIU, and has therefore included that claim on the title page of this decision, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into consideration the existence of these electronic records.  

In the decision below, the Board will reopen previously denied claims for service connection an eye condition and multilevel degenerative disc disease, lumbosacral spine, with radiculopathy; and the underlying service connection claims as well as the remaining claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 



FINDINGS OF FACT

1.  In June 1982, the RO denied service connection for an eye condition on the basis that there was no injury to the Veteran's eye in service.  The Veteran received notice of the decision but did not disagree and the decision became final.

2.  In January 2010, the RO continued the denial of service connection on the basis that the evidence failed to show that the Veteran has a chronic eye disability that occurred in or was caused by military service.  The Veteran received notice of the decision but did not disagree and the decision became final.

3.  In May 2008, the RO denied service connection for multilevel degenerative disc disease, lumbosacral spine, with radiculopathy on the basis that there was no evidence linking the current diagnosis of multilevel degenerative disc disease, lumbosacral spine, with radiculopathy to service.  The Veteran received notice of the decision but did not disagree and the decision became final.

4.  The additional evidence associated with the claims file since the January 2010 and May 2008 rating decisions, including lay statements and a June 2016 Board hearing transcript, supports reopening the claims of service connection for eye and back disabilities.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for an eye condition.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2016).

2.  New and material evidence has been received to reopen the claim of service connection for multilevel degenerative disc disease, lumbosacral spine, with radiculopathy.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the application to reopen the claims of service connection for an eye condition and multilevel degenerative disc disease, lumbosacral spine, with radiculopathy, no further discussion of the VA's duty to notify and duty to assist obligations is necessary.

New and Material Evidence 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Historically, the RO denied service connection for an eye condition in June 1982 based on the finding that an eye injury was not shown in service.  The diagnosis according to the June 1982 rating decision was myoptic aniosnetropia.  According to January 2010 rating decision, the RO continued the denial of service connection on the basis that the evidence failed to show that the Veteran has a chronic eye disability that occurred in or was caused by military service.  The Veteran did not appeal this determination and thus it became final.  

In May 2008, the RO denied service connection for multilevel degenerative disc disease, lumbosacral spine, with radiculopathy on the basis that there was no evidence linking the current diagnosis of multilevel degenerative disc disease, lumbosacral spine, with radiculopathy to service.  The Veteran did not appeal the determination and thus it became final.  

The Veteran requested that VA reopen the previously denied claims in January 2010 and August 2011, respectively.  Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last, final May 2008 and January 2010 rating decisions.  

Since the May 2008 and January 2010 final rating decisions, evidence added to the claims file includes VA treatment records, private treatment records, lay statements from the Veteran, and the May 2016 Board hearing transcript.  Of note, during the June 2016 Board hearing, the Veteran testified that he believes his eye conditions began in service because fuel and fumes got in his eyes causing injury to his eyes.  Regarding his claimed multilevel degenerative disc disease, lumbosacral spine, with radiculopathy, the Veteran reported that his activity as an aviation electrician led to his current back disability.  Specifically, he noted that his back problems began prior to the 1989 automobile accident and that he sought treatment in Balboa, California in the 1980's.  Thus, the additional evidence is new, as it was not previously of record at the time of the prior final denial, and it is material, as it addresses an element necessary to substantiate a claims for service connection, namely a relationship between active duty service and the current disabilities.  

Thus, evidence submitted since the RO's May 2008 and January 2010 decisions, when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claims.  Therefore, new and material evidence has been received since the RO's May 2008 and January 2010 decisions, and reopening the claims of service connection for multilevel degenerative disc disease, lumbosacral spine, with radiculopathy and an eye condition is warranted.  The Veteran's appeal is granted only to this extent.


ORDER

As new and material evidence has been received to reopen a claim for service connection for an eye condition, the appeal is granted to this extent, only.

As new and material evidence has been received to reopen a claim for service connection for multilevel degenerative disc disease, lumbosacral spine, with radiculopathy, the appeal is granted to this extent, only.





REMAND

After reviewing the Veteran's claims file, the Board concludes that a remand is necessary for additional development of the Veteran's claims.  

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. Id., at 83. 

Eye condition

In this case, the Veteran has been diagnosed with various eye conditions, to include visual field loss and glaucoma.  See June 2011 private treatment record.  As stated above, he asserted that fuel and fumes caused injury to his eye in service.  Therefore, there is an indication that the Veteran may have suffered an eye injury in service and evidence of current eye disorders.  However, the record does not contain sufficient evidence for the Board to make a decision.  Thus, a VA examination is required. McLendon v. Nicholson, 20 Vet. App. 79 (2006), see also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (the Board may not make use of its own unsubstantiated medical conclusions); 38 U.S.C.A. § 5103A(d).  

The Veteran also seeks compensation under the provisions of 38 U.S.C.A § 1151 for vision disabilities related to surgery performed at the Grand Junction VAMC.  Thus on remand, an opinion pertaining to the Veteran's 1151 claim should also be obtained. 

Multilevel degenerative disc disease, lumbosacral spine, with radiculopathy

In this case, the Veteran has been diagnosed with multilevel degenerative disc disease, lumbosacral spine.  See January 2011 private treatment record.  Previous VA treatment records reflect symptoms of sciatica.  See July 2002 VA treatment record.  As noted above, the Veteran contends that his back disabilities are related to his duties as a mechanic in service.  More recently, the Veteran has also stated that his claimed back disability is a result of his service-connected residuals, fracture distal portion proximal phalanx third digit right foot.  In this case, the record does not contain sufficient evidence for the Board to make a decision.  Thus, a VA examination is required. McLendon v. Nicholson, 20 Vet. App. 79 (2006), see also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (the Board may not make use of its own unsubstantiated medical conclusions); 38 U.S.C.A. § 5103A(d).  The Veteran should also be provided with secondary service connection VCAA notice.

Right and left knee disabilities

According to a March 2011 statement, the Veteran requested a hearing before a hearing officer regarding the service connection claim for his bilateral knee conditions.  The appellant was scheduled for hearings before a Decision Review Officer (DRO) on August 29, 2012 and September 12, 2012.  However, in a September 2012 email communication with the RO, the Veteran indicated that he would not be able to attend the September 12, 2012 hearing and again requested that the hearing be rescheduled.  To date, the appellant has not been rescheduled for another DRO hearing. 

PTSD

The Veteran has been afforded VA examinations in August 2010, December 2011, and September 2015 regarding his service connected psychiatric disorder.  Considerable conflicts in the record exist as to the nature of the Veteran's psychiatric diagnoses and specifically whether the Veteran has PTSD, with the most recent VA examiner concluding that he does not.  Despite this conflict, the Veteran is presently service connected for PTSD with depressive disorder not otherwise specified and anxiety disorder with a 10 percent rating assigned.  Accordingly, VA recognition of a change in diagnosis may be warranted.  If a diagnosis of a mental disorder is changed, VA must determine whether the new diagnosis represents a progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition. 38 C.F.R. § 4.125(b) (2016).  The Board accordingly remands the case for examination by a panel of two psychiatrists or psychologists, to resolve issues raised in this case.

Of note, the most recent September 2015 examination was completed and associated with the record subsequent to the most recent March 2012 statement of the case (SOC) regarding the service-connected psychiatric disorder.  However, no waiver of RO review was provided. 38 C.F.R. § 20.1304(c).  Since the case is being returned to the AOJ, the SSOC should address all new evidence.

TDIU

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In the VA Form 9, Substantive Appeal, received in April 2012, the Veteran stated that his PTSD has become so severe that he cannot work.  Taking Rice into consideration, the Board is construing the statement as a new claim for a TDIU.  Therefore, the issue of entitlement to TDIU has been raised during the course of the appeal.  As any decision with respect to the claims for service connection and an increased rating may affect the claim for a TDIU, the claim for a TDIU is inextricably intertwined with the claims on appeal; as such, adjudication of the TDIU claim is deferred.  On remand, the Veteran should also be asked to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.





VA treatment records

As the record reflects that the Veteran has received continuing treatment at VA, any outstanding and current ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice, pursuant to the VCAA under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the requirements for establishing secondary service connection pursuant to 38 C.F.R. § 3.310 and the requirements for establishing entitlement to a TDIU.  Additionally, send him a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion. 

2.  Associate with the record any of the Veteran's outstanding VA treatment records. 

3.  Take appropriate steps to schedule the Veteran for a hearing regarding the claims for service connection for left and right knee degenerative joint disease in accordance with his request.  The appellant should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

4.  Then, schedule the Veteran for an examination with an appropriate clinician in order to determine whether the Veteran any current lumbosacral spine disability had its onset during active service, or is otherwise related to any incident of service.  The entire record must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of the record in any reports generated. 

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

The examiner must provide an opinion as to:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's multilevel degenerative joint disease, lumbosacral spine, with radiculopathy which began during active service, within a year of active service, or is related to any incident of service.  The examiner should consider the Veteran's statements regarding in-service physical activity.

b.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's back disability was caused or aggravated by (permanently worsened beyond the normal progression) his service-connected residuals, fracture distal portion proximal phalanx third digit right foot.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state. 

5.  Then, schedule the Veteran for an examination with an appropriate clinician in order to determine the nature and etiology of any current eye disorder.  The entire record must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of the record in any reports generated. 

The examiners are to identify all current vision problems, including those during the pendency of the claim that may have since resolved. 

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

The examiner must provide the following opinions:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current eye disability, to include glaucoma and tunnel vision, began during active service or is related to any incident of service.  The examiner should consider the Veteran's statements regarding fuel and fumes injuring his eye.

b.  Whether it is at least as likely as not that any additional disability involving the Veteran's vision was caused by April 2010 or April 2011 surgeries performed at the Grand Junction VAMC .

c.  If a relationship between the vision loss disorders and April 2010 or April 2011 surgery is shown, the examiner must then provide an opinion as to whether it is as likely as not that the additional disabilities was the result of (i) carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA, or (ii) an event not reasonably foreseeable.

An event not reasonably foreseeable is one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. 

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state. 

6.  The Veteran should be afforded an examination by a panel of two psychiatrists or psychologists, if feasible, to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim, and the impact of the service-connected psychiatric disability on the Veteran's employability.  All pertinent evidence of record must be made available to and reviewed by the examiners.

The examiner should state whether the criteria for a diagnosis of PTSD are currently met or have been met at any time during the pendency of the claim.  If so, the elements supporting the diagnosis should be identified. If not, the examiners should explain why the diagnostic criteria for PTSD have not been met. 

If the examiners are of the opinion that any other acquired psychiatric disorders have been present during the period of the claim, they should state an opinion with respect to each such disorder whether there is a 50 percent or better probability that the disorder was present in service or is etiologically related to the Veteran's active service.

With respect to all acquired psychiatric disorders attributable to the Veteran's active service, the examiners should identify the manifestations of those disorders and provide an opinion as to whether the disorders are sufficient by themselves to render the Veteran unemployable.

7.  After undertaking any other development deemed appropriate, readjudicate the appeal.  If any benefit sought is not granted, then furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


